In an action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Richmond County (Goldberg, J.), dated May 9, 1983, which, after a jury trial, was in favor of defendants Idone dismissing the complaint as to them.
Judgment affirmed, without costs or disbursements.
*211Although we agree with appellants’ contentions that evidence of codefendant Carino’s default in appearance and his hearsay statements were improperly admitted into evidence, we find that these errors were harmless. The jury’s special verdict found that appellant Clement Sal vio was contributorily negligent and, inasmuch as this finding is amply supported by untainted evidence in the record, and the accident in question occurred prior to the effective date of the comparative negligence law, the judgment must be affirmed. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.